Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/20 has been entered.
 Receipt of Amendment and Response dated 12/8/20 is acknowledged.
Claims 1-37, 42 and 48 have been canceled.
Claims 38-41, 43-47 and 49-54 are pending in the instant application.
Claim Objections
 Claim 38 is objected to because of the minor informalities. Instant claim 38 has been amended to include new limitations. However, the newly added limitations are light in print. Even though the amended limitations are legible, Examiner suggests submitting claim amendments that are darker in print.





The previously rejections of record have been replaced with the following new rejections:
Claim Rejections - 35 USC § 112


3.	Claims 38-41, 43-47 and 49-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 38 recites “a first coating” without clearly reciting any other coatings. It is unclear if the instant claims require any other coating materials and their position in the delivery system. Thus, the reference of “first coating” renders the meets and bounds of the instant claims 38-41, 43-46 and 49-52indefinite.
Instant claim 44 recites “hydrophilic cellulose derivatives such as”, which is indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 47 recites “the outer layer typically comprising”, which is indefinite because the word typically does not clearly convey the amounts of HPMC in the outer layer, relative to starch in the inner layer. It is also unclear if the amount of HPMC in the outer layer is higher than starch in the outer layer or higher than starch in both outer and inner layers. The claim as presented is confusing. 

49 and 50 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim 49 recites that the floating drug delivery system according to claim 38, wherein the coating is selected from the group consisting of coatings resistant to gastric juice, release controlling coatings, and mixtures thereof. Instant claim 50 further limits the release-controlling coating comprises: (a) a swellable, poorly water-soluble or water-insoluble polymer; (b) one or more enteric polymeric material(s), (c)  a mixture of at least two release controlling polymers; or (d) a mixture of an enteric polymer, and a release controlling polymer. Claim 50 is dependent on claim 49, which is dependent from claim 38. However, claim 38 limits the coating material to hydroxypropyl methylcellulose as a coating material and does not require any mixtures of coating materials such as those recited in claim 49 and 50. Hence, claims 49 and 50, which recite additional materials other than HPMC of claim 38 are not further limiting. For examination purposes, claims 49 and 50 are construed as being limited to only HPMC of claim 38.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



4.	Claim 53 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US 2011/0171275 to Jiang et al.
Instant claim 53 is directed to a floating drug delivery system (FDDS) comprising a particle having a hollow, gas-filled core bordered by a wall of at least one aqueous soluble, erodible, disintegrating or degradable polymer, the wall being surrounded by a coating comprising at least one active ingredient.
Jiang et al. teach gastro retentive drug delivery systems comprising a hollow vesicle and a drug containing layer which surrounding the hollow vesicle (abstract & 0078). In one embodiment, Jiang teaches gas vesicle type gastroretentive drug delivery system [0024-0027, 0055]; and possess the ability to float [0108]. In particular, the drug delivery system of Jiang includes gelatin capsules that comprises gas generating system (see example 2). For the preparation of the gas-vesicle-type gastroretentive drug delivery, Jiang teaches that the hollow vesicle can be any of stomach or intestine soluble capsules including gelatin capsule [0056, 0058), and thus meet instant claim 53.
Example 3 of Jiang describes coating an intestine soluble capsule #1 (a gelatin capsule according the preparation described in [0094]) with a drug containing coating, wherein the coating comprises gentamicin sulfate, ethylcellulose, polyethylene glycol See, e.g., Lampi Corp. v. American Power Products Inc., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000). A review of the instant specification does not provide any definition for the term “having” and further instant specification allows additional coatings such as enteric coating (page 16). Hence, Jiang anticipates instant claim 53.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 38-41, 43-44, 49-52 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0171275 to Jiang et al., in view of US 9561179 to Castan.
	Instant claims 38 recites: A floating drug delivery system (FDDS), comprising:
a) a particle having a hollow, gas-filled core bordered by a wall comprising gelatin, and b) the wall being surrounded by a first coating layer comprising an active ingredient in combination with hydroxypropyl methyl cellulose (HPMC),
 wherein the FDDS is capable of remaining in the stomach and of releasing active ingredient to the stomach and proximal small intestine for a period of at least 12 hours. 
	Jiang et al. teach gastro retentive drug delivery systems comprising a hollow vesicle and a drug containing layer which surrounding the hollow vesicle (abstract & 
	In particular, the drug delivery system of Jiang includes gelatin capsules that comprises gas generating system (see example 2). For the preparation of the gas-vesicle-type gastroretentive drug delivery, Jiang teaches that the hollow vesicle can be any of stomach or intestine soluble capsules including gelatin capsule [0056, 0058), and thus meet instant claims 38 and 39.
	Jiang further teaches any suitable drug may be coated on the hollow gas vesicle or gastroretentive drug carrier [0066, example 3]. The drug containing layer may be any suitable conventional suitable layer [0066], and the drug may be mixed with a sustained release material and coated on the hollow vesicle [0069]. In one embodiment, Jiang teaches sustained release materials such as hydroxypropyl methyl cellulose, hydroxypropyl cellulose, etc., preferably in amounts of 10-70% w/w of the sustained release layer or more preferably 20-50% [0069]. Jiang not only teaches sustained release materials, but also teaches including adhesive materials such as hydroxypropyl methyl cellulose, ethyl cellulose, hydroxypropyl cellulose etc. Thus, Jiang teaches including the same cellulose materials for sustained release materials and adhesive agents. The active agent in the drug containing layer can be any one of dermatology drugs, hypnotic and stability drugs, psychotherapeutics [0075]. The drug containing layer may also be mixed with slow-release materials, such as hydroxypropyl methyl cellulose, Eudragit, etc., and excipients. Example 1 of Jiang is directed to rosiglitazone and thus meet the negative limitation of claim 40.
claim 38) and other polymers such as hydroxypropyl cellulose also claimed in the instant claim 44.	
However, example 3 of Jiang teaches coating gelatin capsule directly with an active agent present along with ethylcellulose, polyethylene glycol and ethanol, followed by a controlled release coating comprising Eudragit, plasticizer, ethylcellulose, polyethylene glycol and ethanol. Thus, Jiang suggests coating a gelatin capsule with a drug containing layer and a polymer. Jiang suggests HPMC, HPC and other polymer such as acrylic polymers as sustained release materials in amounts from 10% to as high 70%wt/w, with an intention provide the release for a desired amount of time. While the example compositions utilize Eudragit polymer as a polymer in the drug containing layer, Jiang teaches HPMC, HPC and other polymer such as acrylic polymers as equivalent for their sustained release effect. Further, while instant claims do not particularly recite any active agent, Jiang teaches delivering a number of active agents and further suggests that the drugs can be delivered such that they reside in colon for a prolonged time and therefore enable administer once every 24h, 36h or even longer up to 48 hrs [0072].
In this regard, Castan teaches pharmaceutical compositions comprising controlled release coated microparticles each comprising a floating core, on the surface of which is deposited a layer containing at least one active principle, said layer being 
	Fig. 1 is a diagrammatic representation in cross-section of a coated microparticle used in the pharmaceutical compositions of the invention where a floating core is coated with an active agent followed by a controlled release layer (col. 2, l 65-col. 3, l 2). Castan teaches that the active principle is coated arranged on the surface of the floating core, optionally using a binder, thus forming a layer of active principle which will be covered by the controlled-release coating (col. 6, l 35-39). Castan teaches that the binder allows a better adhesion of the active principle to the floating core, and the binders include water-soluble polymers such as hydroxypropyl cellulose, hydroxypropyl methyl cellulose and suggests 5-95%, and includes other excipients such as surfactants, preservative, buffers, protective agents, colorants and mixtures thereof (col. 6, 35-54). For the controlled release coating, which is coated on active agent (col. 6, l 54-58), and include water insoluble film former, water soluble polymer and a plasticizer (col. 1-7). The water soluble polymer includes HPMC (12-18). Production of floating granules is described in the examples of Castan. Thus, the binder material, HPMC, and an active agent in a single layer coating the floating core meet instant active agent layer comprising HPMC and an active.

Hence, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to employ the instant claimed HPMC as a sustained release polymer in the active agent comprising coating layer covering gelatin shell because Jiang teaches HPMC, HPC and acrylic polymers (Eudragit) as equivalent 
 Further, one of an ordinary skill in the art would have been able to optimize the suitable amounts of HPMC depending on the desired release time and also depending on the solubility properties of the active agent, with an expectation to provide the drug release for a long duration of time, beyond 8 hours to as long as 12 hours or more because Jiang teaches that the floating drug delivery system is capable of floating for a long 12 hours [0102, 0115].  With respect to claims 43 and 44, Jiang teaches combination of polymers in the active agent containing coating. [0069] teaches employing one or more sustained release polymers wherein the polymers can include a combination of HPMC and HPC. Hence, a skilled artist would have been able to employ a combination of suitable sustained release polymers and still obtain a desired release of the active agent while still keeping the delivery system floating for a long time.
Furthermore, since Jiang teaches as well as suggests the claimed structure of the composition, it is implicit that the delivery system of Jiang is capable of remaining in the stomach and proximal intestine for at least a period of 12 hours maintains the delivery profile and even when mechanically damaged (required by claim 41).
claims 51 and 52.
	While Jiang teaches an isolating layer and/or water proofing layer included between the hollow vesicle and the drug-containing layer, so as to protect the vesicle for degradation by gastric juices and further affect the floating performance in the stomach and to avoid the rupture of the vesicle before it disintegrates in the stomach [0024, 0060], Jiang teaches that the layer is optional and further exemplifies a composition without an isolating layer in example 3. Thus, the presence of a water proofing or an isolating layer is not necessary in the floating drug delivery compositions of Jiang.


6.	Claims 45-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0171275 to Jiang et al., in view of US 9561179 to Castan as applied to claims 38-41, 43-44, 49-52 and 54 and further in view of Levina et al ((International Journal of Pharmaceutics,, 2004).
	Instant claims 45 and 46 recite a mixture of HPMC and starch in the coating layer comprising an active agent. 
Example 3 of Jiang teaches a drug layer comprising polyethylene glycol and ethyl cellulose, suggesting mixtures of polymers. However, Jiang does not teach a mixture of HPMC and starch (claim 45) or a ratio of 8:1-1:1 (claim 46). It is noted that claim 46 allows equal amounts of HPMC and starch. Jiang also lacks the limitation of claim 47 i.e.,  at least two active ingredient containing coating layers having distinct ratios of hydroxypropyl methylcellulose (HPMC) and starch, the outer layer typically comprising a larger amount of hydroxypropyl methylcellulose (HPMC), relative to the starch, than the inner layer.
 	Jiang et al. teach gastro retentive drug delivery systems comprising a hollow vesicle and a drug containing layer which surrounding the hollow vesicle (abstract, 0066 & 0078). Jiang teaches that the gas filled core is coated with a drug and sustained release materials of Jiang include the instant clamed HPMC, HPC [0069] in an amount of 5-30% w/w of the layer.
Levina studied the effect of excipients on drug release from HPMC matrices in oral drug delivery systems. Levina teaches that the drug release from HPMC matrices depend on several factors such as type of polymer, drug, their ratio, fillers used in the composition among which starch is widely used as swelling agents and for controlling the release of drugs (p 2746). Levina teaches compositions comprising drug and HPMC, in the presence of lactose, MCC and starch (table 2, p 2748 col. 2) and that compositions with partially pregelatinized starch (PPS)  provided slowest drug release (p 2748, col 2) owing to the slowest penetration of water (p 2749-2750). Further, Levina 
Thus, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to modify the floating drug delivery device of Jiang by further combining partially pregelatinized starch of Levina with HPMC in the drug containing layer surrounding the gelatin capsule because Levina teaches that the drug release from HPMC is based on the glassy transition of the polymer in to a rubber gel that occurs as a result of water absorption/hydration of the polymer, diffusion capacity, gel strength, that a rapid gel formation to prevent rapid ingress of water as well as high gel strength are critical factors in the drug release from HPMC matrices. Hence, one skilled in the art would have been able to employ partially pregelatinized starch of Levina in HPMC containing drug layer of Jiang because Levina teaches that the water penetration in HPMC matrix containing starch is much slower and thus the combination of hypromellose and PPS results in a sustained release (p 2752), and one skilled in the art would have expected to slow the release as well as optimize the rate of release by choosing a suitable ratio of starch to HPMC.
Jiang does not teach two layers comprising an active agent and HPMC. However, Example 3 of Jiang teaches a drug coating over coated with a controlled release polymer. On the other hand, Jiang also teaches employing an additional layer comprising HPMC and materials such as pregelatinized starch [0063] and polymeric 

The following rejection has been appended to the pending claims:
  
Double Patenting
6.	Claim 38, 39, 41 and 43-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46-53 of copending Application No. 15/718000 (20180140553), now US Patent 10881614. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant and patented claims are directed to floating drug delivery systems, having a density that is same as that of the instant claimed density. Both sets of claims require a gas filled core having a gelatin shell and coated with an aqueous polymer that is further surrounded by a coating made of same materials such as those claimed in the .   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Response to Arguments
Applicant's arguments filed 12/8/20 have been fully considered but they are not persuasive.
Applicants’ arguments regarding the combination of US 3976764 Watanabe in view of US 2011/0171275 to Jiang OR Watanabe in view of Jiang in view of US 2010/0015224 to Singh, have been considered but not found persuasive because instant rejections do not rely on the teachings of Watanabe and Singh references. 
Applicants’ arguments regarding the teachings of Jiang have been addressed below:

Applicants argue that the overcoating does not contain API itself. Instead it is argued that Jiang teaches immediate burst release of API followed by the release of API from the next layer at a sustained, low rate, so as to provide optimal plasma levels. Applicants’ arguments are not persuasive because instant claims recite “comprising” which allows the overcoating materials of Jiang and do not exclude an overcoating comprising controlled release materials. In response to the argument that the immediate release layer only contains a fraction of the active, instant claims do not recite any specific amount of the active nor do the claims recite any specific active agent. On the other hand, Jiang teaches employing suitable amounts of active as well as the claimed HPMC. Hence, the argument that Jiang teaches large fluctuations is not persuasive. In response to the argument that Jiang does not teach directly coating gelatin shell with In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Additionally, as explained above, instant claims also allow for an overcoating in view of the “comprising language”. Furthermore. Jiang teaches that the device is capable of floating for 12 hours and hence meets at least 12 hours. Should applicants argue that the release is solely due to HPMC, then certainly Jiang suggests HPMC as a suitable material in sustained release materials. Applicants argue that the prior art fails to recognize HPMC as an enteric coating. However, as explained the art teaches HPMC and instant claims do not recite HPMC as an enteric coating. On the other hand, Jiang teaches that the device is capable of floating for 12 hours and thus one skilled in the art would have expected that the drug delivery device also provides release in the enteric region. 



Double Patenting Rejection




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on (571)272-0591, Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 




/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611